Citation Nr: 0020437	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-37 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.C.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which, in pertinent part, denied 
the benefits sought.

In November 1996, the Board remanded these claims for 
additional development.  The RO complied with the Remand 
instructions, and this case is ready for appellate review.


FINDINGS OF FACT

1.  These claims are plausible, and sufficient evidence has 
been obtained for correct disposition of these claims.

2.  There is no competent medical evidence showing the 
development of a chronic back disorder or a chronic 
psychiatric disorder during the appellant's active service or 
within the year after his separation from service.

3.  The appellant's current back and psychiatric disorders 
did not result from disease or injury incurred during 
military service.


CONCLUSIONS OF LAW

1.  The claims for service connection for back and 
psychiatric disorders are well grounded, and VA has satisfied 
its statutory duty to assist the appellant in developing 
facts pertinent to these claims.  38 U.S.C.A. §§ 5103 and 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The appellant is not entitled to service connection for a 
back disorder.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, and 3.309 (1999).

3.  The appellant is not entitled to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, and 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  the appellant's contentions, including those 
raised at a personal hearing in 1994; his service medical 
records; reports of VA examinations conducted between 1994 
and 1997; VA outpatient treatment records dated in 1993; and 
private medical records from Morton Hospital and Robert 
Hillier, M.D.  The evidence pertinent to each issue on appeal 
is discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  The Board should consider only the 
evidence that is or may be favorable to the claim in deciding 
whether it is well grounded.  See Arms v. West, 12 Vet. App. 
188, 195 (1999) (noting that generally "only the evidence in 
support of the claim is to be considered and generally a 
presumption of credibility attaches to that evidence in order 
to decide whether or not any VA claimant has sustained the 
claimant's burden of submitting a well-grounded claim under 
section 5107(a)") (emphasis in original). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for psychoses 
and arthritis may be established based on a legal presumption 
by showing that a condition manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).  

The medical evidence does not show that the appellant has 
been diagnosed with a psychotic psychiatric disorder; the 
current diagnoses are depression and dysthymic disorder.  
Although he has degenerative joint disease of the lumbar 
spine, which can arguably be classified as arthritis, this 
was not shown until many years after the appellant's 
separation from active service.  Therefore, he is not 
entitled to presumptive service connection for either of the 
claimed conditions.

A.  Back disorder

The appellant currently has degenerative joint disease of the 
lumbosacral spine with disc degeneration and herniation.  He 
claims that he received several back injuries during service, 
primarily from involvement in altercations with fellow 
servicemembers, but also from a fall during basic training.  
His service medical records do not document incurrence of any 
back injuries during service, but do show treatment for 
complaints of back pain.  However, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
post-service medical evidence shows extensive treatment for 
back symptomatology, beginning in 1973.  The appellant 
alleges that he has experienced continuous back pain since 
his period of military service.  He is competent to state 
that he has experienced such symptoms.  Although a medical 
professional has not rendered an opinion that the appellant's 
current back disorder is related to any alleged back injury 
incurred during service, the Board's concluded in its 1996 
remand that this claim was well grounded based on the 
appellant's allegations of continuity of symptomatology.  

Since the appellant has presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the appellant was provided appropriate VA 
examinations, which included review of the claims file.  

Additionally, the RO complied with the instructions of the 
1996 Remand.  Notably, this claim was remanded in 1996, in 
part, in order to obtain all relevant treatment records, and 
the RO asked the appellant in a November 1996 letter to 
identify the names of and complete the necessary release 
forms for any medical provider or facility that had treated 
him for his back disorder and/or to submit any relevant 
records.  The appellant did not respond.

While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The appellant's cooperation was crucial in this case because 
VA cannot obtain private medical records without 
authorization from him.  In this case, the Board finds that 
based on the failed attempt to obtain additional information 
from the appellant, VA has done everything reasonably 
possible to assist him.  38 U.S.C.A. § 5107(a) (West 1991).  
Since he has undergone thorough VA examinations, there is 
more than sufficient evidence of record to decide his claim 
properly.  In the current circumstances of this case, a 
remand would simply serve to impose an unnecessary burden 
with no gain to the appellant.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained); Allday v. Brown, 7 
Vet. App. 571 (1995).  Therefore, the Board concludes that VA 
has satisfied its duty to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.

In determining that the appellant's claim is well grounded, 
the credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once a claim is found to be well grounded, the 
presumption that the evidence is credible and entitled to 
full weight no longer applies.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

In this case, incurrence in service is not factually shown.  
While the appellant was treated for back pain during service 
in September 1965, he denied any history of trauma at that 
time.  No diagnosis was rendered, and physical examination 
showed no positive findings.  The appellant alleges that he 
incurred several back injuries after this time, usually as a 
result of altercations with fellow servicemembers.  If he did 
incur such injuries, he apparently did not seek medical 
treatment for them, which suggests that they must not have 
been of such severity that he felt it necessary to seek 
treatment.  Based on the appellant's description of the back 
injuries he had allegedly sustained during service, a May 
1997 VA examiner opined that these types of altercations do 
not usually involve back injury, and, had the appellant been 
seriously hurt, he would have needed and sought medical 
attention.  The appellant suggested during his hearing in 
1994 that due to racial problems, it was easier for him to 
not seek medical treatment for any problems unless he was 
"dying."  Even accepting this as true, the fact remains 
that he did seek treatment, during service, for several other 
medical disorders and could, presumably, have also done so 
for any back injury.  Further, regardless of any back 
injuries the appellant may have sustained, he denied, upon 
his separation from service in 1969, that he experienced 
recurrent back pain.  This suggests that any back pain 
associated with the alleged in-service back injuries was 
acute and transitory and had resolved by the time of his 
separation from service.  Even if the appellant had felt 
pressure during service to not complain, such pressure was 
greatly diminished at the time of separation, and he could 
have indicated that he had back pain, were that the case, 
just as he indicated at separation that he had other physical 
and psychological complaints.

The appellant sought treatment for back pain at Morton 
Hospital in December 1973 and December 1974, with diagnoses 
of back strain.  In contradiction to the appellant's 
statement in his substantive appeal that "every x-ray since 
[service had] shown that initial injury," x-rays of the 
lumbar spine in 1973 were negative. 

In January 1977, the appellant sustained a back injury in the 
course of his employment at Brown University, and he sought 
treatment for this in January and April 1977.  Any back 
symptomatology he experienced after the 1977 work-related 
injury apparently resolved, as evidenced by the statement in 
Dr. Hillier's records in March 1983 that the appellant had 
been asymptomatic and working in heavy construction until he 
again injured his back in a motor vehicle accident in 1983 
when his car was hit by a snowplow and he sustained a 
twisting injury to the back.   It was in 1983, after several 
post-service back injuries, that x-rays first showed the 
presence of abnormal findings (accentuated lumbar lordosis, 
levoscoliosis, and disc space narrowing).  Thus, the post-
service medical evidence also shows that a chronic back 
disorder was not present until 1983, at the earliest.  The 
appellant again injured his back in motor vehicle accidents 
in 1985 and 1991.  

Despite the appellant's extensive history of seeking 
treatment for back-related symptomatology since at least 
1973, at no time prior to his claim for compensation in 1993 
did he report either a history of chronic back-related 
symptomatology since service or of incurring back injuries 
during service.  This means that his current reported history 
of having incurred such injuries during service must be 
accorded less weight.  While he is competent to report 
experiencing back-related symptoms, he is not competent to 
attribute such symptoms to back injuries during service.  
Furthermore, his testimony, presented in conjunction with a 
claim for benefits, is not entirely credible in light of the 
other evidence of record.  The post-service medical evidence 
expressly documents that his back-related symptomatology did 
not become chronic until after a 1983 injury. 

Of primary importance in this case, however, is the fact that 
at no time has a medical professional related the appellant's 
current back disorders to a disease or injury incurred during 
service.  In fact, the only medical opinions of record 
conclusively demonstrate that the appellant's current back 
disorder is not related to the alleged in-service injuries.  
See July 1983 letter from the Arthur Gertler, M.D., to Dr. 
Hillier stating "I am aware of [the appellant's] auto 
accident creating chronic low back strain," and VA 
examination report dated in May 1997 indicating that the 
appellant's present back condition is much more likely due to 
his excessive weight (325 pounds) and the post-service back 
injuries as demonstrated in the medical evidence, than to 
service.  In short, the Board finds that the more probative 
opinion is that offered by the VA examiner who had access to 
the medically documented history of the appellant's 
symptomatology and treatment and who provided a conclusive 
opinion. 

The Board recognizes that the appellant has reported a 
history of incurring back injuries during service, with 
continuous back pain since that time.  His allegations, 
however, standing alone, are not persuasive in light of the 
medical evidence of record, dated from 1971, which reflects 
an absence of continuous symptomatology until after the 
appellant incurred several post-service back injuries.  Cf. 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  The only 
evidence in support of the appellant's claim is his 
allegations of continuity of symptomatology.  The evidence 
not favorable to this claim includes the medical records and 
reported medical history.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a back disorder because the 
evidence reflecting that he did not incur such a condition as 
a result of his military service is more persuasive and of 
greater weight than his allegations that he did incur a back 
condition as a result of his service.

For the above reasons, the Board concludes that the evidence 
against the appellant's claim is most probative and of great 
weight and, based on this evidence, finds that the appellant 
did not incur back injuries during service, and any alleged 
residuals that he claims resulted from those injuries were 
not caused by an in-service disease or injury.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a back disorder, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (1999).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the incurrence of back injuries during 
service or the etiology of the appellant's current back 
disorder.

B.  Psychiatric disorder

This claim is also plausible.  The appellant currently has a 
chronic psychiatric disorder variously diagnosed as dysthymic 
disorder or depression.  He claims that he experienced 
psychiatric symptomatology during service as a result of 
mistreatment by his fellow servicemembers.  His service 
medical records support his allegations, in that they show 
complaints of nervousness, depression, and anxiety, with a 
diagnosis of situational anxiety reaction.  The appellant has 
suggested, at least implicitly, that he has experienced 
continuous psychiatric symptomatology since his period of 
military service.  He is competent to state that he has 
experienced such symptoms.  Although a medical professional 
has not rendered an opinion that the appellant's current 
psychiatric disorder is related to his military service, the 
Board concluded in its 1996 remand that this claim was well 
grounded based on the appellant's allegations of continuity 
of symptomatology.  For the reasons discussed above, the duty 
to assist the appellant in developing his claim has been 
satisfied in the circumstances of this case.

The appellant was treated for psychiatric symptomatology 
during service, and his service medical records confirm his 
allegations of mistreatment by fellow servicemembers.  This 
does not necessarily mean, however, that he is entitled to 
service connection.  The service medical records do not show 
incurrence of a chronic psychiatric disorder during service.  
Rather, he was diagnosed with situational anxiety reaction 
which was related to the particular situation at that time.  
See September 1997 VA examination report (also indicating 
that the current psychiatric diagnosis is unrelated to the 
psychiatric condition in service).  It is also true that the 
appellant complained of psychiatric symptomatology upon his 
separation from service.  However, clinical evaluation of his 
psychiatric condition in 1969 was reported as normal.  In 
other words, even though the appellant stated that he was 
experiencing certain symptoms in 1969, the presence and 
severity of such symptoms was not sufficient to support 
diagnosis of a chronic psychiatric disorder at that time.

The post-service medical evidence buttresses the conclusion 
that the appellant did not incur a chronic psychiatric 
disorder during service.  Despite seeking treatment for a 
variety of medical ailments since 1971, the appellant did not 
seek psychiatric treatment until the early 1990's.  The 
appellant's allegations of continuity of psychiatric 
symptomatology since service, standing alone, are not 
persuasive in light of the medical evidence of record, dated 
from 1971, which reflects no complaints of psychiatric 
symptomatology until more than 20 years after his period of 
service.    

At no time prior to his claim for compensation in 1993 did 
the appellant report a history of chronic psychiatric 
symptomatology, despite receiving other medical treatment.  
This means that his current reported history of having such 
symptoms since service must be accorded less than full 
weight.  While he is competent to report experiencing 
psychiatric symptoms, he is not competent to attribute such 
symptoms to any of his military experiences.  

The Board emphasizes that it does not doubt that the 
appellant experienced situations during service that were 
stressful to him, and, if his allegations are true, the way 
he was treated during service was certainly deplorable.  
However, again, the medical opinions of record conclusively 
demonstrate that the appellant's current psychiatric disorder 
is not related to the alleged in-service experiences and 
symptoms.  See VA examination report and addendums dated in 
May and July 1997 indicating (a) that the appellant's present 
psychiatric condition is related to physical injuries and 
current limitations and the appellant's frustration 
concerning his physical condition, as well as significant 
losses in his life, such as the death of several family 
members, including his father, his loss of employment and 
poor health, and his separation from his wife; and (b) that 
the appellant's current dysthymic disorder is not related to 
the symptoms noted on the separation examination or the in-
service treatment for situational anxiety.  

The Board recognizes that the 1997 VA psychiatric examiners, 
in stating that the appellant's depression was partially 
related to his current physical limitations, also stated that 
the appellant's current physical limitations appeared 
consistent with the knee injury the appellant reported 
sustaining during service.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In this case, the Board's 
1996 decision denied service connection for a knee disorder, 
finding that the appellant's in-service knee disorder was 
acute and transitory, with no etiological relationship to the 
post-service knee disorder.  Therefore, the fact that the 
appellant's psychiatric disorder is related to his current 
physical limitations means that it is caused, in part, by the 
current knee disorders, which are, again, not service-
connected and not related to any knee injury incurred during 
service. 

In sum, the only evidence in support of the appellant's claim 
is his allegations of continuity of symptomatology.  The 
evidence not favorable to this claim includes the medical 
records and reported history.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a psychiatric disorder 
because the evidence reflecting that he did not incur such a 
condition as a result of his military service is more 
persuasive and of greater weight than his allegations that he 
did incur a psychiatric condition as a result of his service.

For the above reasons, the Board concludes that the evidence 
against the appellant's claim is most probative and of great 
weight and, based on this evidence, finds that the 
appellant's current psychiatric disorder was not caused by an 
in-service disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the etiology of the appellant's current 
psychiatric disorder.




ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	D. B. WEISS
	Acting Member, Board of Veterans' Appeals


 

